DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
Response to Amendments
The Amendment filed 12/21/2020 has been entered. Claims 1, 9, 14, and 25 were amended, claims 2-6, 8, 10, 12-13, 15-16, 21-24, and 26 were canceled, and claims 29-37. Thus, claims 1, 7, 9, 11, 14, 17-20, 25, and 27-37 are pending in the application. 
Claim Objections
Claims 1 and 35-37 are objected to because of the following informalities:  
Claim 1 recites “the heating unit” in line 12, and is suggested to read --the heating element-- in order to more clearly reference how this limitation was originally claimed.
Claim 35 recites “the heating” in line 2, and is suggested to read --the heating element-- in order to more clearly reference how this limitation was originally claimed.
Claim 36 recites “the heating” in line 3, and is suggested to read --the heating element-- in order to more clearly reference how this limitation was originally claimed.
Claim 37 recites “the heating” in line 2, and is suggested to read --the heating element-- in order to more clearly reference how this limitation was originally claimed.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 34 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 34 and 37, the limitation “a concentration of anesthetic” recited in line 2 is confusing, as it is unclear whether this limitation is the same or different from “a concentration of anesthetic” previously claimed. For the purposes of examination, they will be interpreted as the same limitation.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7, 14, 17, 25, and 27-37 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Wolfgang et al. (DE 41 05 858 A1, see attached translation) or, in the alternative, under 35 U.S.C. 103 as obvious over Wolfgang in view of Blomberg (US 2011/0000488 A1).
Regarding claim 1, Wolfgang discloses a device for dispensing an anesthetic into a gas stream (anesthetic vaporizer) (translation para. [0001]), the device comprising: 
a gas inlet configured to enrich gas with anesthetic (fresh gas line 3) (Figs. 1-2; translation para. [0017]), the gas coming from a gas source (fresh gas source) (translation para. [0017]); 

an evaporation chamber (evaporation chamber 2) (Figs. 1-2; translation para. [0017]) configured to dispense the anesthetic into the gas stream at least occasionally (anesthetic evaporation takes pace in chamber 2, thus mixing the anesthetic into the gas stream) (translation para. [0018]), the evaporation chamber having a tank for liquid anesthetic (walls of evaporation chamber 2 contain the liquid anesthetic) (Figs. 1-2; translation para. [0018]) and an evaporation area which is configured to enable liquid anesthetic to at least partially evaporate (hollow space in evaporation chamber 2 through which the fluid flows and where the anesthetic evaporates) (Figs. 1-2; translation para. [0018]);
a heating element (heater 9) (Figs. 1-2), for heating the gas at least occasionally (fresh gas heated by heater 9) (translation para. [0017] at section 368), arranged in the flow direction of the gas between the gas inlet and the gas outlet (heater 9 is between fresh gas line 3 and outlet 8) (Figs. 1-2), wherein the heating element is arranged upstream of the evaporation chamber in the flow direction of the gas (heater 9 is arranged upstream of the flow of fresh gas to chamber 2) (Figs. 1-2); 
and a controller configured to actuate the heating unit (as the temperature of the fresh gas induced by the heater 9 can be changed to absorb more or less anesthetic depending upon requirements, there would be a controller capable of performing this change) (Figs 1-2; translation paras. [0007], [0018]) such that heat is fed to the gas to be enriched with anesthetic for evaporation of the anesthetic located in the evaporation chamber as a function of a 
Alternatively, if the Wolfgang reference is not viewed as definitively having a controller, Blomberg teaches a system for regulating anesthetic agents in a breathing circuit (Blomberg; abstract) including a controller (ventilation control system 56, including an anesthetic control unit 64) (Blomberg; Fig. 1; para. [0062]; para. [0064]; para. [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Wolfgang device to include a controller, as taught by Blomberg, for the purpose of providing a specific suitable mechanism by which the claimed function of actuating the heating unit recited by Wolfgang can be performed, thereby ensuring a user is provided with a means to control the concentration of an anesthetic delivered to a patient (Blomberg; Fig. 1; para. [0062]; para. [0064]; para. [0078]).
Regarding claim 7, Wolfgang discloses wherein the heating element can be actuated such that a temperature of a chamber wall defining the evaporation chamber in an inward direction is constant during operation (housing 1 is insulated, and thus can be expected to maintain a temperature as long as the heater 9 is kept at a constant temperature) (translation para. [0017]).
Regarding claim 14, Wolfgang discloses a method for dispensing an anesthetic into a gas stream (liquid anesthetic evaporated and mixed with fresh gas) (translation para. [0001]), the method comprising the steps of: 

heating a gas to be enriched with the anesthetic (fresh gas heated by heater 9) (translation para. [0017] at section 368), the gas coming from a gas source via the gas inlet (fresh gas line 3 is fed by a fresh gas source) (translation para. [0017]);
and feeding the heated gas to the evaporation chamber (fresh gas line 3 opens up into evaporation chamber 2) (Figs. 1-2; translation para. [0017]), in which an anesthetic is dispensed 10into the gas (anesthetic evaporates and mixes with the fresh gas in the chamber 2) (Figs. 1-2; translation para. [0018]) and in which a gas enriched with the anesthetic is fed to a patient port via the gas outlet (anesthetic gas flows from outlet 8 to a consumer through a suitable connection) (translation para. [0017]), the gas to be enriched with the anesthetic being heated before the gas reaches the evaporation chamber (fresh gas is heated by heater 9 before entering the chamber 2) (Fig. 1; translation para. [0017] section 368) such that a quantity of the 
Alternatively, if the Wolfgang reference is not viewed as definitively having a controller, Blomberg teaches a system for regulating anesthetic agents in a breathing circuit (Blomberg; abstract) including a controller (ventilation control system 56, including an anesthetic control unit 64) (Blomberg; Fig. 1; para. [0062]; para. [0064]; para. [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Wolfgang method to include providing a controller, as taught by Blomberg, for the purpose of providing a specific suitable mechanism by which the claimed function of actuating the heating unit recited by Wolfgang can be performed, thereby ensuring a user is provided with a means to control the concentration of an anesthetic delivered to a patient (Blomberg; Fig. 1; para. [0062]; para. [0064]; para. [0078]).
Regarding claim 17, Wolfgang discloses wherein the gas to be enriched with anesthetic is heated such that an evaporation of the anesthetic takes place in the evaporation chamber under adiabatic conditions (housing 1 is insulated, and thus evaporation would inherently take place under adiabatic conditions as heat would not be gained or lost from the system with the insulation) (translation para. [0017]).
Regarding claim 25, Wolfgang discloses a device for dispensing an anesthetic into a gas stream (anesthetic vaporizer) (translation para. [0001]), the device comprising: 
a gas inlet configured to receive fresh gas (fresh gas line 3) (Figs. 1-2; translation para. [0017]);

an evaporation chamber (evaporation chamber 2) (Figs. 1-2; translation para. [0017]) receiving the heated fresh gas from said heating element (fresh gas heated by heater 9 flows to chamber 2) (Figs. 1-2; translation para. [0017]), said evaporation chamber having a tank for liquid anesthetic (walls of evaporation chamber 2 contain the liquid anesthetic) (Figs. 1-2; translation para. [0018]) and having an evaporation area configured to evaporate at least partially the liquid anesthetic (hollow space in evaporation chamber 2 through which the fluid flows and where the anesthetic evaporates) (Figs. 1-2; translation para. [0018]); 
a gas outlet (outlet 8) (Figs. 1-2; translation para. [0017]) configured to receive anesthetic enriched gas from said evaporation 10chamber, and deliver the anesthetic enriched gas to a patient (anesthetic gas flows from chamber 2 towards outlet 8 to a consumer through a suitable connection) (translation para. [0017]); 
a controller connected to said heating element to selectively evaporate an amount of anesthetic from the anesthetic in said tank to be dispensed into the gas stream (as the temperature of the fresh gas induced by the heater 9 can be changed to absorb more or less anesthetic depending upon requirements, there would be a controller capable of performing this change) (Figs 1-2; translation paras. [0007], [0018]), said controller controlling a concentration of anesthetic in the anesthetic enriched gas by actuating said heating element (the fresh gas is heated by heater 9 depending upon the desired concentration of anesthetic to be delivered to a patient) (Figs 1-2; translation paras. [0007], [0018]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Wolfgang device to include a controller, as taught by Blomberg, for the purpose of providing a specific suitable mechanism by which the claimed function of actuating the heating unit disclosed by Wolfgang can be performed, thereby ensuring a user is provided with a means to control the concentration of an anesthetic delivered to a patient (Blomberg; Fig. 1; para. [0062]; para. [0064]; para. [0078]).
Regarding claim 27, Wolfgang discloses wherein: the controller actuates the heating element as a function of the predetermined desired concentration (the temperature of the fresh gas induced by the heater 9 is operated depending upon the desired anesthetic concentration) (Figs 1-2; translation paras. [0007], [0018]).
Regarding claim 28, Wolfgang discloses wherein: the anesthetic is heated as a function of the desired concentration (the temperature of the fresh gas induced by the heater 9 is operated depending upon the desired anesthetic concentration) (Figs 1-2; translation paras. [0007], [0018]).
Regarding claim 29, 
Regarding claim 30, Wolfgang discloses wherein: said controller actuates said heating element to feed an amount of heat to the fresh gas to have the fresh gas enriched with a desired amount of anesthetic (the temperature of the fresh gas induced by the heater 9 is operated depending upon the desired anesthetic concentration) (Figs 1-2; translation paras. [0007], [0018]).
Regarding claim 31, the modified Wolfgang device teaches wherein: 7said controller has an interface receiving a value representing a desired amount of anesthetic to be delivered to the patient (Blomberg control system 56 includes an input/output interface 58 used to choose the concentration of anesthetic delivered to a breathing circuit) (Blomberg; Fig. 1; para. [0062]; para. [0064]; para. [0078]), said controller controlling said heating element to selectively heat the received fresh gas as a function of the value representing the desired amount of anesthetic to be delivered to the patient (the temperature of the fresh gas induced by the heater 9 is operated depending upon the desired anesthetic concentration) (Wolfgang; Figs 1-2; translation paras. [0007], [0018]).
Regarding claim 32, Wolfgang discloses wherein: the controller actuates the heating element to feed an amount of heat to the gas to have the gas enriched with a desired amount of anesthetic from the evaporation chamber (the temperature of the fresh gas induced by the heater 9 is operated depending upon the desired anesthetic concentration) (Figs 1-2; translation paras. [0007], [0018]).
Regarding claim 33, the modified Wolfgang device teaches wherein: the controller has an interface receiving a value representing the predetermined desired concentration of the anesthetic to be delivered to the patient port (Blomberg control system 56 includes an 
Regarding claim 34, as best understood, Wolfgang discloses wherein: the controller controls a concentration of anesthetic in the gas by actuating the heating element (the temperature of the fresh gas induced by the heater 9 is operated depending upon the desired anesthetic concentration) (Figs 1-2; translation paras. [0007], [0018]).
Regarding claim 35, Wolfgang discloses wherein: the heating feeds an amount of heat to the gas to have the gas enriched to the desired 8concentration of the anesthetic (the temperature of the fresh gas induced by the heater 9 is operated depending upon the desired anesthetic concentration) (Figs 1-2; translation paras. [0007], [0018]).
Regarding claim 36, 
Regarding claim 37, as best understood, Wolfgang discloses wherein: a concentration of anesthetic in the gas is controlled by actuating the heating (the temperature of the fresh gas induced by the heater 9 is operated depending upon the desired anesthetic concentration) (Figs 1-2; translation paras. [0007], [0018]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wolfgang in view of Blomberg as applied to claim 1 above, and further in view of Albarda (US 4,477,395) and Brelling (US 3,671,024).
Regarding claim 9, the modified Wolfgang device teaches the invention as previously claimed, but does not teach wherein the heating element is actuated by the controller as a function of a temperature of the gas detected by a temperature sensor provided downstream of the evaporation chamber in the flow direction, and of a vapor pressure curve specific for the anesthetic.
However, Albarda teaches an apparatus for admixing anesthesia with respiratory gas (Albarda; abstract) wherein the heating element is actuated by the controller as a function of a temperature of the gas detected by a temperature sensor provided downstream of the evaporation chamber in the flow direction (temperature of the gas is sensed by sensors 6, 7; gas flows from sensor 6 to sensor 7; control and evaluating circuit 19 supplies heat to the gas proportional to the difference between the temperatures sensed by sensors 6, 7) (Albarda; Fig. 1; col. 4, lines 11-54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Wolfgang device to include wherein the heating element is actuated by the controller as a function of a temperature of the gas 
However, Brelling teaches a device for controlling the flow of fluid in a breathing apparatus with a vaporizer for anesthetics (Brelling; abstract, lines 1-3) wherein the heating element is actuated by the control unit as a function of a vapor pressure curve specific for the anesthetic (temperature is adjusted in accordance with the vapor pressure graph of an anesthetic) (Brelling; col. 2, lines 51-66; col. 4, lines 48-54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Wolfgang device to take into account a vapor pressure curve when the control is heating an anesthetic, as taught by Brelling, in order to better control the air’s saturation with anesthetic (Brelling; col. 1, lines 15-23). 
Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfgang in view of Blomberg as applied to claims 1 and 19 above, and further in view of Perelmutr et al. (US 3,836,129).
Regarding claim 11, the modified Wolfgang device teaches the invention as previously claimed, but does not teach wherein the heating element is actuated such that the gas stream leaving the evaporation chamber is saturated with anesthetic.
However, Perelmutr teaches an evaporator for anesthetics (Perelmutr; title) wherein the gas to be inhaled by a patient is saturated with anesthetic (Perelmutr; col. 3, lines 39-40, 48-53).

Regarding claim 19, the modified Wolfgang device teaches wherein the gas stream to be enriched with anesthetic is heated before entry into the evaporation chamber (fresh gas line 3 is heated by heater 9 before reaching the chamber 2) (Wolfgang; Fig. 1; para. [0017] section 368) such that the gas stream leaving the evaporation chamber is saturated with anesthetic (gas saturated with anesthetic) (Perelmutr; col. 3, lines 39-40, 48-53).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wolfgang in view of Blomberg as applied to claim 14 above, and further in view of Montgomery (GB 2,239,806 A).
Regarding claim 18, the modified Wolfgang device teaches the invention as previously claimed, but does not teach wherein a heating of the gas to be enriched with anesthetic takes place such that an average surface temperature in the evaporation chamber is within a range between 0°C and 40°C during an operation of the device for dispensing the anesthetic into the gas stream.
However, Montgomery teaches an anesthetic vaporizer wherein the anesthetic has a boiling point of about 20-25 degrees Celsius. (Montgomery; abstract, lines 2-3). As the vaporizing chamber is insulated (Montgomery; abstract, line 3), it stands to reason that the interior surface of the vaporizer holding the boiling anesthetic would be of approximately the same temperature.
.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wolfgang in view of Blomberg as applied to claim 14 above, and further in view of Albarda.
Regarding claim 20, the modified Wolfgang device teaches the invention as previously claimed, but does not teach wherein at least one temperature of the gas stream to be enriched with anesthetic is detected upstream of the evaporation chamber or one temperature of the gas stream enriched with anesthetic is detected behind the evaporation chamber or at least one temperature of the gas stream to be enriched 5with anesthetic is detected in front of the evaporation chamber and one temperature of the gas stream enriched with anesthetic is detected behind the evaporation chamber.
However, Albarda teaches an apparatus for admixing anesthesia with respiratory gas (Albarda; abstract) at least one temperature of the gas stream to be enriched 5with anesthetic is detected in front of the evaporation chamber (temperature of gas before entering the chamber 2 is sensed by sensor 7) (Albarda; Fig. 1; col. 4, lines 11-18) and one temperature of the gas stream enriched with anesthetic is detected behind the evaporation chamber (temperature of gas enriched with the anesthetic after exiting chamber 2 is sensed by sensor 6) (Albarda; Fig. 1; col. 4, lines 11-18)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Wolfgang invention such that at .
Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1, 7, 9, 11, 14, 17-20, 25, and 27-37 have been considered but are moot in view of new grounds of rejection with the new additional Wolfgang reference being used in the current rejection as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032.  The examiner can normally be reached on Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785       

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785